Citation Nr: 1642652	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-31 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is associated with the claims file.  

In August 2016, the Veteran's representative submitted private treatment records accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  The evidence shows the Veteran has a bilateral hearing disability that is etiologically related to his service.

2.  The evidence shows the Veteran has tinnitus that is etiologically related to his service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He contends that he developed these disorders as a result of in-service noise exposure from his duties as a combat engineer, which involved construction and demolition using explosives, and from being close to mortar and artillery fire without hearing protection.  He asserts that his noise exposure occurred primarily during Operation Hickory in May 1967 when he was firing in front of 105 Howitzers.  See November 2012 statement; July 2012 Request for Congressional Inquiry & Privacy Release (received October 2013).

At his July 2016 Board hearing, the Veteran testified that his tinnitus began in service and continued thereafter.  He first noticed his hearing loss right after coming back from Vietnam, and it gradually progressed.  His wife testified that she knew the Veteran prior to service, and that when he came home from Vietnam in June 1967 she could tell that he could not hear her when she spoke to him.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and, in certain instances, tinnitus, where there is evidence of acoustic trauma and nerve damage, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element(s) of a service connection claim.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).

Tinnitus has been defined as "'a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane).'"  Butts v. Brown, 5 Vet. App. 532, 540 (1993) (citation omitted).  It also has been defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996) (citation omitted).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its "unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, where symptoms are capable of lay observation, such as in the case of hearing loss and tinnitus, a lay witness is competent to testify to in-service injury or disease and continuity of symptoms thereafter.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service personnel records show the Veteran served in Vietnam from May 1966 to June 1967.  During that period, his duty was as a combat engineer for about five months until October 1966, and as a platoon driver thereafter.  He participated in five counter-insurgency and other operations while serving in Vietnam.

Audiometric testing conducted in connection with the Veteran's October 1965 pre-induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
5(15)
5(10)
  
(Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart above.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parentheses.)  

Service treatment records show no reports, treatment, or diagnosis of hearing loss, tinnitus, ear injury, or acoustic trauma.  A whispered voice test performed at discharge in November 1967 revealed normal hearing bilaterally.  

A March 2008 VA treatment record shows a history of tinnitus and decreased hearing.  

The Veteran was afforded a VA examination in February 2010.  He reported military noise exposure from 105 Howitzers and C4 explosives.  As a civilian, he worked three years at an aircraft plant with noise exposure from pneumatic drills with hearing protection.  He also worked 10 years as an auto service advisor at Sears and 27 years in security, but denied occupational noise exposure in these jobs.  Recreationally, he road motorcycles.  He denied a family history of hearing loss, and history of ear disease and head/ear trauma.  He described his tinnitus as a constant high-pitch tone, which he reported began over 40 years ago as a result of exposure to loud noises while in Vietnam.  

Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
50
LEFT
20
20
30
55
55

Maryland CNC Test scores were 100 percent for the right and left ears.  The Board notes that the Veteran's hearing loss meets VA's criteria for a bilateral hearing loss disability.

The examiner noted the Veteran's hearing was normal at enlistment.  However, his hearing was evaluated at discharge using a whispered voice test, which is a gross indication of impairment.  In the absence of an audiogram at discharge or within one year of discharge with which to compare the enlistment auditory thresholds, the examiner determined that an opinion as to the etiology of the Veteran's current hearing loss could not be rendered without resorting to speculation.  

With respect to tinnitus, the examiner noted that there were no reports, diagnosis, or treatment of tinnitus during service or one year of discharge.  However, the examiner again determined that there was insufficient information available to provide an opinion as to the etiology of the Veteran's currently reported tinnitus without resorting to speculation.  

In August 2016, the Veteran submitted a private medical opinion by a licensed and board certified audiologist.  In connection with the August 2016 evaluation and opinion, the Veteran reported that he served 13 months in Vietnam as a combat engineer, and that he used C4 explosives and was exposed to loud artillery and mortar fire by being positioned 50 feet in front of 105 Howitzers without hearing protection.  He denied occupational and recreational noise exposure.  The Veteran's wife reported that prior to service, he heard everything.  However, upon return from Vietnam in June 1967, she noticed that he was having problems hearing and had to stand in front of her to understand her.  

The audiologist reviewed the March 2010 rating decision, which contains the results of testing performed in service and by VA in February 2010.  She questioned the validity and reliability of the results of the discharge whispered voice test, as well as the results obtained by VA in February 2010.  The audiologist stated that, based on the Veteran's wife's observation in 1967, one would question how his hearing could have improved to the thresholds cited in 2010.  The audiologist noted further that the Veteran had initially been seen in her office in May 2013, and that the audiological results obtained indicated a "drastic/unusual progression in just three years."  The Veteran provided the audiologist with a copy of the Duty Military Occupational Specialties Noise Exposure Listing dated September 2, 2010, which documented that a combat engineer's exposure to hazardous noise exposure was highly probable.

Based on the Duty Noise Exposure Listing, VA's confirmation of service, and testimony provided by the Veteran, who reported continued difficulty understanding conversation in all environments with constant high-pitched tone, the audiologist opined that the etiology of the Veteran's bilateral noise-induced sensorineural hearing loss and constant bilateral tinnitus was more likely than not due to his military service while serving in the Marine Corps as a combat engineer in Vietnam from 1966 to 1967.

Analysis

As shown above, there is conflicting evidence in this case.  For example, the Veteran denied occupational and recreational noise exposure to the private audiologist in August 2016; however, he reported at the February 2010 VA examination three years of occupational noise exposure at an aircraft plant, albeit with hearing protection, and recreational noise exposure from riding motorcycles.  In addition, he reported to the private audiologist that he served his entire 13 months in Vietnam as a combat engineer; yet, his personnel records show that he spent only five months in Vietnam as a combat engineer.  The Veteran reported his noise exposure occurred primarily in May 1967, at a time when his duty was that of a platoon driver.  

Although the Veteran may not have served the majority of his tour in Vietnam as a combat engineer, the evidence shows that he spent five months as a combat engineer and participated in five counter-insurgency and other operations.  As such, he was in a combat environment and it is consistent with this service that he would have been exposed to mortar and artillery fire.  Therefore, the Board finds that in-service noise exposure is substantiated by the record.

Although there were no reports of tinnitus or hearing loss during service, the Veteran has consistently asserted that his hearing loss and tinnitus began in service and continued to this day.  There is no evidence in the record indicating that these statements are not credible.  Moreover, the Veteran's wife is competent to state, and the Board finds credibly states, that she observed the Veteran had hearing problems immediately after he returned from Vietnam.  As such, the Board finds the Veteran's assertions regarding the onset of his hearing loss and tinnitus during service, as well as a continuity of symptoms since then, are credible.  See Charles, 16 Vet. App. at 374 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Because the private August 2016 opinion relating the Veteran's current bilateral hearing loss and tinnitus to his service is based, at least in part, on an inaccurate factual history, it is not entitled to high probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Nonetheless, the opinion does have some probative value in this particular case because of the Board's finding of in-service noise exposure.  When the opinion is bolstered by the Veteran's credible statements that his hearing loss and tinnitus began during service and have continued since then, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current bilateral hearing loss and tinnitus and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


